Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/358,349 filed on 03/19/2019.
Claims 1-8 and 16-20 are currently pending and have been examined.

Election/Restriction
Applicant’s election without traverse of claims 1-8 and 16-20 (Group I) in the reply filed on 01/04/2021 is acknowledged.
Claims 9-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/19/2019, 07/06/2020, and 11/04/2020 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the case management application (claims 1-8) and system (claims 16-20) are not directed to at least one of the eligible categories of subject matter because the application and system lack any physical/hardware elements that would render the invention as a  machine or article of manufacture.  Instead, the application and system recite elements (interface, client instances) that can be embodied as software per se, which does not fall within one of the eligible categories of subject matter under §101.  Accordingly, claims 1-8 and 16-20 fail to satisfy Step 1 of the eligibility inquiry.  However, because these claims could be amended to include hardware elements to satisfy Step 1, the claims are further analyzed below under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by setting forth steps that can be implemented in the human mind (e.g., observation, evaluation, judgment, opinion).  The limitations reciting the abstract idea, as set forth in independent claim 1, are (Note: The “additional elements,” which are not part of the abstract idea, are enclosed in parentheses):  (an interface configured) to open a service case, wherein the (interface) is configured to receive information associated with the service case; wherein the case management (application) is configured to: determine a plurality of similar service cases based on the received information; access one or more recommendation tools to determine one or more matched service cases, wherein each recommendation tool of the one or more recommendation tools comprises one or more trend models; search the plurality of similar service cases based on a common feature to identify one or more matched service cases that share the common feature, wherein the common feature is based on at least one trend model of the one or more trend models, wherein the one or more matched service cases is a subset of the plurality of similar service cases; and provide a recommended action (via the interface) based on the one or more matched service cases.  Claim 16 recites similar limitations as claim 1 and is therefore found to recite the same abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to: a case management application and an interface (claim 1), and one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks, wherein the system is configured to perform operations (claim 16).  The application, interface, and one or more client instances have been considered, however these elements amount to generic computer elements or instructions/software that serve to tie the abstract idea to a particular technological environment (computer-based operating environment), similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  Next, the step for receiving sensor data for a mobile device describes insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application.  MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: a case management application and an interface (claim 1), and one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks, wherein the system is configured to perform operations (claim 16).  The application, interface, and one or more client instances have been considered, however these elements amount to generic computer elements or instructions/software that serve to tie the abstract idea to a particular technological environment (computer-based operating environment), similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Moreover, Applicant’s Specification discloses that the invention can be implemented with generic computing systems and software programmed to implement the abstract idea, which fails to impose meaningful limitation on the claim (See, e.g., Spec. at par. 25:  “Example embodiments of an application include software modules, software objects, software instances and/or other types of executable code”; see also, par. 37:  “the present approach may be implemented using one or more processor-based systems such as shown in FIG. 3” [The Examiner notes that Fig. 3 is a block diagram of the elements of a general purpose computer]).  Accordingly, the additional computing elements do not add significantly more to the claim.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims (claims 2-8 and 17-20) recite the same abstract idea as independent claims 1/16 and set forth additional details of the abstract idea itself when evaluated under Step 2A Prong One accompanied by, at most, additional elements encompassing reliance on the application or interface to implement these activities which, as noted above in the discussion of independent claims 1/16, is not enough to amount to a practical application or significantly more.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 16-20 are rejected under 35 U.S.C. §103 as unpatentable over Anand et al. (US 2014/0129536, hereinafter “Anand”) in view of Singh et al. (US 2011/0137711, hereinafter “Singh”).

Claims 1/16:  As per claim 1, Anand teaches a case management application comprising:
an interface configured to open a service case, wherein the interface is configured to receive information associated with the service case (paragraphs 5, 28, 56:  problem ticket (also referred to as an incident or incident ticket) entered into an incident management system; a user interface operable to execute on a processor and issue a query);
wherein the case management application is configured to:
determine a plurality of similar service cases based on the received information (paragraph 24:  method of diagnosing an IT Incident may implement the following flow: 1) Search for relevant incidents by keywords; 2) The search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results);
access one or more recommendation tools to determine one or more matched service cases (paragraphs 20, 24, and 50:  analytical platform is disclosed that aggregate events from multiple sources, detect suspected causes, suggest resolution…co-occurring incidents often suggest root causes of the incident; searching for relevant co-occurring and reoccurring incidents; 1) Search for relevant incidents by keywords; 2) The search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques);
search the plurality of similar service cases based on a common feature to identify one or more matched service cases that share the common feature (paragraphs 5 and 50-53: searching for co-occurring and reoccurring incidents may comprise finding incidents matching the keywords and other keywords with one or more dependency relationships specified in the association rules and calculating relevancy score of each of the found incidents based on accuracy of matched keywords, dependency, and context relevancy; The processing in this step may comprise summarizing commonalities among relevant incidents. For example, group of incidents happened on the same sever, then the commonality may be server hardware problem; search engine operable to receive the query, transform the query into sub-queries comprising a structured search and a free-text search, and to search for co-occurring and reoccurring group of incidents; if common resolution strategy is identified then the commonality may be common keywords recorded in reoccurring incident diagnosis; finding common events comprising one or more of changes, traffic anomaly patterns, and other events preceding the group of incidents, and statistically determining correlation relationship between the common events and the incidents), wherein the common feature is based on [information], wherein the one or more matched service cases is a subset of the plurality of similar service cases (paragraph 24: search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques); and
provide a recommended action via the interface based on the one or more matched service cases (paragraphs 20, 52, 54, and 63:  analytical platform is disclosed that…detect suspected causes, suggest resolution; define proactive actions to prevent similar incidents; potential problems may be predicted and early warnings may be provided for prevention; User views prediction rules suggested from root cause analysis and confirms some rules; When the system detects events satisfying the condition of the rules, the system generates and consolidates alerts; User views alerts and take actions).

Anand does not teach:
 wherein each recommendation tool of the one or more recommendation tools comprises one or more trend models;
at least one trend model of the one or more trend models.

Singh teaches:
wherein each recommendation tool of the one or more recommendation tools comprises one or more trend models (paragraphs 5, 16, and 25:  diagnostic reasoner 16 with the aide of the failure mode-symptom correlator 15 determines what recommended repair should have been used to repair the equipment based on the reported DTCs. Data and results relating to the repair as determined by the plurality of service providers 14 are stored in the memory 18. The memory also stores customer complaints and engineering operating parameters data. The data and results are processed, plotted, and analyzed by a subject matter expert 20 for determining anomalies and trends with respect to misdiagnoses of the equipment; Charts provide a visual illustration for the subject matter expert by identifying early trends occurring for misdiagnosis repairs; comparator 33 determines whether the actual repair code match from any of the recommended repair codes. If the codes match, then the comparator 33 identifies the repair as an appropriate repair and is categorized accordingly);
at least one trend model of the one or more trend models (paragraphs 5, 16, and 25:  determining anomalies and trends with respect to misdiagnoses of the equipment; analyzes trends in the identified mismatches; Charts provide a visual illustration for the subject matter expert by identifying early trends occurring for misdiagnosis repairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anand with Singh because the references are analogous art since they are directed to features for diagnosing service incidents and providing suggestions based on correlation with past service incidents, which falls within applicant’s field of endeavor of providing recommended actions to address service events, and because modifying Anand’s recommendation tools to incorporate Singh’s trend modeling would serve the motivation to identify anomaly patterns and correlations between patterns and relevant incidents (Anand at paragraphs 53 and 67), or to determine early trends (Singh at paragraph 3), which would be appreciated by one skilled in the art as providing an opportunity to intervene in a service incident early in pursuit of resolving a service incident early and thereby avoid the consequences (e.g., downtime, equipment failure, lost time, poor reliability) of a delayed resolution to undesirable trends; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (recommended action based in part on trend modeling).

Claim 16 is directed to a system comprising one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks for performing substantially limitations as those set forth in claim 1 and addressed above.  Anand, in view of Singh, teaches the system for performing the limitations above (Anand at paragraphs 10, 72-81, and Fig. 10:  FIG. 10 illustrates a schematic of an example computer or processing system that may implement the system in one embodiment of the present disclosure; system may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network; computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 10 may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like), and claim 16 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:  Anand further teaches  wherein the one or more recommendation tools are selected from a plurality of available recommendation tools (paragraphs 20, 24, 50-54, and 61-63:  describing different tools, techniques, devices, etc. to facilitate suggested/recommended actions – e.g., analytical platform is disclosed that aggregate events from multiple sources, detect suspected causes, suggest resolution; searching for relevant co-occurring and reoccurring incidents; 1) Search for relevant incidents by keywords; 2) The search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10; A scenario may include an SME who selects a particular ticket, views co-occurring/reoccurring tickets, finds suspected causes by looking at commonalities of the tickets; User views prediction rules suggested from root cause analysis and confirms some rules; User views alerts and take actions), but does not teach wherein the one or more trend models are selected from a plurality of available trend models. 
However, Singh further teaches and wherein the one or more trend models are selected from a plurality of available trend models (paragraphs 25-26, 29, 33, and Figs. 3-6:  describing/displaying different selected charts, which operate as trend models – e.g., Charts provide a visual illustration for the subject matter expert by identifying early trends occurring for misdiagnosis repairs; FIG. 4 illustrates a line chart showing the top anomalous repairs made over all build dates… Utilizing the comparator module and plotting the line graph shows that the fault detection system can identify issues when the trend starts to increase early in data reporting period such as that shown at time period; FIG. 6 illustrates a line chart showing the top incorrectly reported DTCs over the entire build date time periods as identified in FIGS. 5a-5e…Utilizing the comparator module and plotting the results shows that the fault detection system can identifies trends early in data reporting period; field failure detection analysis tool is run for analyzing the data and determining anomaly trends in the reported field failure data [wherein the “field failure detection analysis tool” provides another trend model that may be selected]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Anand/Singh, Singh’s feature for selecting one or more trend models from a plurality of available trend models, as claimed, in order to provide a variety of techniques, outputs, reports, etc. to identify trends and assist a subject matter expert with identifying root causes (Singh at paragraph 37); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (recommended action based in part on trend modeling).

Claim 3:  Anand further teaches wherein the case management application is configured to identify a common action associated with the one or more matched service cases, and wherein the case management application provides the common action as the recommended action (paragraphs 52 and 54: common resolution strategy is identified; summarize commonalities of relevant incidents. These commonalities allow SMEs to pinpoint exact problems and exclude other suspected causes. For example, incident IN1 and its reoccurring incidents share common keywords: "ServerXYZ" and "mqseries", suggesting SMEs to focus on MQSeries installed on Server XYZ server).

Claim 7:  Anand further teaches wherein the received information includes information entered by a user onto the interface, login information associated with the user, or both (paragraphs 5 and 56:  a user interface operable to execute on a processor and issue a query; User interface such as dashboard 402 or the like may be provided for user interactions). 

Claim 8:  Anand further teaches wherein the one or more recommendation tools are stored on a database (paragraphs 56-57 and Fig. 4:  Ticket System DB; Traffic Data DB; Events DB; Discussion DB; At the front-end, a user 812 issues a query to the search engine 802 and the search engine 802 transforms this query into two sub-queries, one for structured search to the database and the other to ICA for free text search. Search results are consolidated and ranked. In one aspect, since a large portion of the query is handled as a database query, the search is efficient. A).

Claim 17:  Anand further teaches wherein the system is configured to perform operations comprising determining if the at least one matched service case exceeds a threshold number (paragraphs 24 and 52: From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques; determine co-occurring incidents, incidents with high relevancy score greater than a threshold and those that happened around the same time may be identified as co-occurring. To determine reoccurring incidents in one embodiment, incidents with high relevancy score greater than a threshold may be identified).

Claim 18:  Anand further teaches wherein the system is configured to perform operations comprising determining a common action associated with the at least one matched service case in response to determining the at least one matched service case exceeds the threshold number, and providing the common action as the recommended action (paragraphs 24, 52, and 54: common resolution strategy is identified; incidents with high relevancy score greater than a threshold may be identified; summarize commonalities of relevant incidents. These commonalities allow SMEs to pinpoint exact problems and exclude other suspected causes. For example, incident IN1 and its reoccurring incidents share common keywords: "ServerXYZ" and "mqseries", suggesting SMEs to focus on MQSeries installed on Server XYZ server; determining a similarity threshold or using clustering techniques).

Claim 19:  Anand further teaches wherein the system is configured to perform operations comprising accessing the one or more recommendation tools to determine at least one other matched service case in response to determining the at least one matched service case does not exceed the threshold number (paragraphs 24 and 51:  teaches using tools for searching for matching incidents, and removing the matches that do not meet a threshold while accessing other matches that do meet the threshold – e.g., Search for relevant incidents by keywords; 2) The search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques; determine co-occurring incidents, incidents with high relevancy score greater than a threshold and those that happened around the same time may be identified as co-occurring. To determine reoccurring incidents in one embodiment, incidents with high relevancy score greater than a threshold may be identified).

Claim 20:  While Anand teaches recommendation tools and search the at least one similar service case based on the respective common features (paragraphs 5, 20, 24, 50, and 53:  analytical platform is disclosed that aggregate events from multiple sources, detect suspected causes, suggest resolution…co-occurring incidents often suggest root causes of the incident; searching for relevant co-occurring and reoccurring incidents; 1) Search for relevant incidents by keywords; 2) The search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results; searching for co-occurring and reoccurring incidents may comprise finding incidents matching the keywords and other keywords with one or more dependency relationships specified in the association rules and calculating relevancy score of each of the found incidents based on accuracy of matched keywords, dependency, and context relevancy; The processing in this step may comprise summarizing commonalities among relevant incidents; search engine operable to receive the query, transform the query into sub-queries comprising a structured search and a free-text search, and to search for co-occurring and reoccurring group of incidents), Anand does not teach that each of the tools comprises a plurality of trend models having the trend model, wherein each trend model of the plurality of trend models is associated with a respective order and a respective common feature, and wherein the system is configured to perform operations comprising sequentially accessing each trend model of the plurality of trend models based on the respective orders associated with the trend models.
However, Singh teaches a plurality of trend models having the trend model, wherein each trend model of the plurality of trend models is associated with a respective order and a respective common feature, and wherein the system is configured to perform operations comprising sequentially accessing each trend model of the plurality of trend models based on the respective orders associated with the trend models (paragraphs 5, 25-26, 29, 33, 50-53, and Figs. 3-6:  describing/displaying different selected charts, which operate as trend models, and which are accessed and displayed sequentially based on temporal order with a common feature, e.g., anomaly or repair code, as shown in Figs. 3, 4, and 6 – e.g., Charts provide a visual illustration for the subject matter expert by identifying early trends occurring for misdiagnosis repairs; FIG. 4 illustrates a line chart showing the top anomalous repairs made over all build dates… Utilizing the comparator module and plotting the line graph shows that the fault detection system can identify issues when the trend starts to increase early in data reporting period such as that shown at time period; FIG. 6 illustrates a line chart showing the top incorrectly reported DTCs over the entire build date time periods as identified in FIGS. 5a-5e…Utilizing the comparator module and plotting the results shows that the fault detection system can identifies trends early in data reporting period; field failure detection analysis tool is run for analyzing the data and determining anomaly trends in the reported field failure data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Anand/Singh, Singh’s trend model features, as claimed, in order to provide a variety of techniques, outputs, reports, etc. to identify trends and assist a subject matter expert with identifying root causes (Singh at paragraph 37); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (recommended action based in part on trend modeling).

Claims 4-6 are rejected under 35 U.S.C. §103 as unpatentable over Anand et al. (US 2014/0129536, hereinafter “Anand”) in view of Singh et al. (US 2011/0137711, hereinafter “Singh”), as applied to claim 1 above, and further in view of Song et al. (US 2019/0121334, hereinafter “Song”).

Claim 4:  Anand further teaches wherein the interface is a first interface (paragraphs 5 and 56:  a user interface operable to execute on a processor and issue a query; User interface such as dashboard 402 or the like may be provided for user interactions), but does not teach wherein the recommended action is provided by a recommendation card, and wherein the case management application comprises a second interface that is displayed upon a selection of the recommendation card.
Song teaches wherein the recommended action is provided by a recommendation card, and wherein the case management application comprises a second interface that is displayed upon a selection of the recommendation card (paragraph 84:As shown in FIG. 10, the view 400 can be updated to include a card 432 that includes the user defined recommendation. The user can select one or more of the cards 422, 424, 432 to generate production forecasts for each of the selected recommendations. FIG. 11 shows the view 400 of the GUI with two cards 424, 432 selected. The user can then generate the scenario using the button 428 on the information panel 410. To generate the production forecasts, data characterizing the recommendations on the selected cards 424, 432 can be delivered to the analysis module 110 via the dashboard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anand/Singh with Song because the references are analogous art since they are directed to features for providing recommendations, which falls within applicant’s field of endeavor of providing recommended actions to address service events, and because adding Song’s recommendation cards to the teachings of Anand/Singh would provide a convenient means to display and enable selection of recommendations presented to a user; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (recommended actions presented via cards of a user interface).

Claim 5:  Each of Anand and Song further teaches wherein the second interface displays a plurality of information associated with the recommended action, and wherein the plurality of information comprises an identification, recommendation notes, work notes, a notification, or any combination thereof (Anand at paragraph 63:  teaches displaying a plurality of information associated with the recommended action, including a notification – e.g., User views prediction rules suggested from root cause analysis and confirms some rules; When the system detects events satisfying the condition of the rules, the system generates and consolidates alerts; User views alerts and take actions; See also, Song at Fig. 5:  teaches displaying a plurality of information associated with the recommended action, including a identification, recommendation notes, and  work notes).

Claim 6:  Anand does not teach the limitation of claim 6.
However, Song further teaches wherein the second interface comprises a selectable apply icon, and wherein the case management application is configured to send information associated with the recommended action to a customer upon a selection of the selectable apply icon (paragraphs 66, 72, 74, 80, and 82:  In one implementation, the SMS message can be sent on behalf of an operations manager. The user can open the notification by clicking on an icon representative of the SMS message. Clicking on the icon can open a dialog box that can include instructions for the user (e.g., response strategy for responding to an alarm); See also, paragraph 82: user can click on a graphical object (e.g., an Optimizer icon) to start the diagnostic/optimization process. This process can generate recommendations for the oil refinery (e.g., portion of the oil refinery illustrated in FIG. 26). The user can save the generated recommendation in a database of recommendations (e.g., by clicking on the "Add Recommendation icon")).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Anand/Singh, Song’s selectable icon for sending information associated with the recommended action to a customer, as claimed, because providing recommended action information to a customer via selection of an icon would provide a convenient means to enable selection of recommendations for a customer/client to view; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (recommended actions presented via cards of a user interface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aslam-Zainudeen, Nafisah; Labib, Ashraf.  Practical application of the Decision Making Grid (DMG).  Journal of Quality in Maintenance Engineering17.2 (2011): 138-149:  discloses techniques for analyzing links between failures and their causes based on historical failure data of systems, and a summarizes decision support system relevant thereto, such as, e.g., case based reasoning, which utilizes an archive of case studies and then identifies the most similar case study and recommends a solution of the already existing case study, which is modified to suit a new problem.
Fujitsu Develops Industry's First System-Failure Management Technology for Cloud Computing Era.  Anonymous. ACN Newswire - Asia Corporate News [Tokyo] 23 Feb 2010 (6 pgs.):  discloses technologies for detecting system failures, including detecting signs of failure and detecting potential failures that do not generate messages, narrowing down causes of failure through detected signs pointing towards system failure and making inferences about the most likely areas that have generated these signs, and leveraging past knowledge of how to deal with system failures in order to quickly determine a solution that resolves the cause of the failures.
Waguet et al. (US Patent No. 8,744,903):  discloses event resolution features, including features for optimizing recommendations according to the current context data and actions that have already been performed, compared to historical data weighted with end-user ratings.
Leung et al. (US 2005/0060323):  discloses features for diagnosing equipment failures using cased based reasoning.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
01/14/2021